Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2007

USA v. Dillon
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1218




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Dillon" (2007). 2007 Decisions. Paper 720.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/720


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-277                                                       NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 07-1218
                                  ________________

                           UNITED STATES OF AMERICA

                                            v.

                                   PERCY DILLON,
                                         Appellant

                      ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                            (D.C. Crim. No. 93-cr-00084-2)
                       District Judge: Honorable Alan N. Bloch
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  June 21, 2007

     Before: MCKEE, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                                 (Filed July 19, 2007)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      In 1993 Percy Dillon was convicted of various drug-related crimes and sentenced

to 322 months’ imprisonment. After we affirmed, Dillon embarked on a lengthy series of

unsuccessful post-conviction attacks on his sentence, including a motion pursuant to 18
U.S.C. § 3582, a § 2255 motion, applications to file another § 2255 motion, a motion

pursuant to Fed. R. Civ. P. 60(b), an “Independent Action Under Rule 60(b)(6),” and

another § 2255 motion. We denied his various related requests for certificates of

appealability.

       In December 2006 Dillon filed, in the same criminal action, a document titled

“Motion filed under LR 37.1, and LR 37.2 pursuant to Rule 37(c)(1) of Fed.R.Civ.P.”

Although Dillon insists that his motion “does not affect the AEDPA and does not

constitute a second or successive petition and cannot be construed as such,” his motion

seeks the production of certain documents which form the basis for his allegations

concerning “perjurious statements to the court dealing with a material element of

impeachment value.” In particular, he alleges that the government’s failure to disclose

voucher payments violates the Jenks Act, that the voucher forms “are proof that [witness]

Williams perjured himself,” and that he should get a new trial as a result. The District

Court summarily denied the motion; this appeal followed.

       By seeking a new trial, Dillon is challenging his conviction. However, as we have

previously explained, motions pursuant to § 2255 are the presumptive means by which

federal prisoners can do so. Okereke v. United States, 307 F.3d 117 (3d Cir. 2002).

Because Dillon has previously filed § 2255 motions, he may not file another without first

obtaining permission from this Court. See 28 U.S.C. §§ 2244 & 2255. Nor may he avoid

this process by resorting to Federal Rules of Procedure. The District Court had no choice



                                             2
but to deny Dillon’s motion and, as a result, the appeal does not present a substantial

issue. Accordingly, we will summarily affirm the order of the District Court denying

Dillon’s motion.




                                             3